TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00581-CV


Sun Belt Commodities, Appellant


v.


Highlands Insurance Company, In Receivership, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT

 NO. D-1-GN-05-004416, HONORABLE MARGARET COOPER, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant Sun Belt Commodities filed a notice of appeal on September 18, 2008.  On
December 12, 2008, the court reporter informed this Court that appellant had neither paid for nor
made arrangements to pay for the reporter's record.  That same day the clerk of this Court sent notice
to appellant's counsel that this appeal would be dismissed for want of prosecution if appellant did
not submit a status report to this Court on or before December 22, 2008.  To date, appellant has not
responded to this Court's notice.  Accordingly, we dismiss the appeal for want of prosecution. 
Tex. R. App. P. 42.3(c).

					__________________________________________
					Jan P. Patterson, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed for Want of Prosecution
Filed:   February 4, 2009